234 A.2d 117 (1967)
Dorothy J. OLIVIERI,
v.
Michael CORSETTI.
Machele OLIVIERI, p.a.,
v.
Michael CORSETTI.
Laurie A. COOK, p.a.,
v.
Michael CORSETTI.
Barbara A. COOK,
v.
Michael CORSETTI.
Ex. Nos. 10657-10660.
Supreme Court of Rhode Island.
October 18, 1967.
*118 Aram K. Berberian, Providence, for plaintiffs.
Gunning & LaFazia, Bruce M. Selya, Providence, for defendant.

OPINION
PER CURIAM.
In these four negligence cases which were consolidated for hearing both in the superior court and here, the jury returned verdicts for the defendant. The plaintiffs except only to the denial of their motions for new trials, and as ground therefor argue that new trials should have been granted by the trial justice because of an allegedly improper and prejudicial statement made by the defendant's counsel during his argument to the jury. Under our practice, such a complaint, although susceptible to review if properly raised, will not be considered on a motion for a new trial. In these circumstances the plaintiffs' exceptions to the denial of their motions for new trials raise no rulings of the trial justice for this court to review. McGovern v. Lord, 91 R.I. 392, 162 A.2d 799, 164 A.2d 233; Floyd v. Turgeon, 68 R.I. 218, 229, 27 A.2d 330, 336; Owens v. Hagenbeck-Wallace Shows Co., 58 R.I. 162, 169, 192 A. 158, 162; Horaho v. Wanelik, 56 R.I. 193, 184 A. 323; G.W. McNear, Inc. v. American & British Mfg. Co., 44 R.I. 190, 206, 115 A. 709, 716.
The plaintiff's exception in each case is overruled, and each case is remitted to the superior court for entry of judgment on the verdict.